OSBORNE, Justice
(dissenting).
I dissent from the majority opinion in this case primarily because of the peculiar wording of KRS 160.485. That Act, in setting out the requirements for the petition, states:
“Each sheet of the petition shall contain the names and addresses of the voters in but one (1) voting precinct, and each sheet shall state the name, number, or designation of the precinct and, where applicable, the name, designation, or number of the district or ward wherein the precinct is situated.”
Apparently, the legislature had in mind here that this information would be placed upon the sheet by the person collecting signatures for the initiative. As to the duty of the voter when signing the petition, the statute provides:
“Each voter shall sign his name in the same manner in which he signed the current registration form described in KRS 117.630 or subsection (2) of KRS 117.-720, as the case may be. If the signature is difficult to read, the voter shall, on the same line legibly write or print his name in the same fashion as he signed it.”
It will be noted from the above that this Act does not require the voter to place his address upon the petition as is normally the case. All he must do is sign in a legible manner. The section of the Act requiring verification reads as follows:
“One or more persons shall verify by affidavit the signatures and addresses of the signers of the petition. The board or boards of registration in the county shall give necessary and appropriate aid to the fiscal court so that the latter body may make the initial, but not conclusive, determination of whether the petition contains enough signatures of qualified voters to suspend the effect of the order or resolution.”
Even though the above section does require that the affidavit verify the addresses, along with the signatures, this would seem to be superfluous because the petitioner is not required to place his address upon the petition. Normally the one verifying would not be required to verify anything except that which was placed there by the petitioner. Once the signature of the petitioner is verified, the petition is then submitted to the fiscal court who with the aid of the board of registration can examine it and determine whether the petition contains enough signatures of qualified voters. It would become possible upon this examination to determine if the signers actually resided where the petition indicated and were qualified to vote in that precinct. Once this is determined in the affirmative that would seem to foreclose the question, except for judicial review to determine if the fiscal court had erred in determining whether one or more of the petitioners did not meet the requirements of the Act.
Citing previous judicial opinions upon a question of construction such as this is practically futile as each act permitting initiative or referendum in some respects differs from all other acts. Therefore, the matter boils itself down, in most instances, *759to the proposition of attempting to determine exactly what the Act requires. Generally, courts are prone to give a liberal construction to such acts to facilitate their purpose and not to hamper the exercise by the voters of the rights granted thereby. 42 Am.Jur.2d, Initiative and Referendum, § 5, p. 653.
Taking the statute as written and the legal consequences flowing therefrom, it becomes apparent that the petitioners performed every duty imposed upon them. The fiscal court’s investigation with the assistance of the registration board revealed the petitions to be accurate as to names and addresses. This was affirmed by the circuit judge and there is no suggestion in the case that the fiscal court or the circuit judge was in any way mistaken as to the validity of the signatures. Every purpose of the Act was met and enforced. The signatures were found to be valid and proper. I think the judgment should be affirmed.
For the foregoing reasons, I respectfully dissent.
NEIKIRK, J., joins in this dissent.